Rights to interpretation and translation in criminal proceedings (debate)
The next item is the report by Mrs Ludford, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft directive of the European Parliament and of the Council on the rights to interpretation and to translation in criminal proceedings (00001/2010 - C7-0005/2010 -.
rapporteur. - Madam President, it has been recognised by most of us for over a decade that the EU needed to act to strengthen the rights of suspects and defendants throughout the Union and to give safeguards necessary to ensure fair trials. This is in the context of much tighter cooperation on policing and prosecution, the introduction of the European arrest warrant and the fact that many EU citizens take advantage of free movement rights and may have a brush with the law in an unfamiliar environment.
There was an attempt at a comprehensive measure on so-called procedural guarantees, one that MEPs strongly supported, but that ran up against a brick wall in the Council in 2007.
I was delighted that last year the Commission (and I am delighted to see Vice-President Reding here for this debate), supported by the Swedish Presidency, revived the matter in the form of a road map of half a dozen individual measures. This is the first to see the light of day. This directive says that, if you become a suspect or you are arrested, questioned or put on trial and you do not understand the language of the country, you have a right to interpretation and translation, under certain conditions, for police questioning, hearings, meetings with your lawyer and so on. Broadly speaking, you have to be put in the same position as a local.
The basis of cooperation between Member States in criminal justice is mutual recognition, the almost automatic recognition of the decisions of courts in other EU countries based on mutual trust, but it is not sensible just to assume that trust exists. It has to be earned through full respect by all EU countries of certain standards of justice and fair trial.
All of us in this debate have probably dealt with cases where we do not believe someone got a fair trial. I have recently dealt with the case of Garry Mann, who was returned to Portugal under a European Arrest Warrant. In the original trial both the charge and sentence were delivered orally. Mr Mann did not know what he was charged with until after he was convicted. The interpreter was a local hairdresser, a friend of the judge's wife. When he was deported back to the UK he was given a simple letter in English effectively saying not to come back to Portugal for two years, yet years later a European Arrest Warrant was issued to summon him back to serve sentence.
Lack of a proper and professional language support has also figured as one of the defects in the case I am dealing with in Greece of Andrew Symeou.
The aim of this measure is not only to make sure that Member States are implementing Article 6 of the European Convention, but also to further develop its minimum standards. As the road map last November said, there is room for further action on the part of the EU to ensure full implementation in respect of convention standards and, where appropriate, to ensure consistent application of those standards and to raise them.
I believe Parliament made good use of its newly acquired Lisbon Treaty powers of joint responsibility for legislation. We fought hard with a lot of help from Vice-President Reding, to whom I pay tribute, and her officials, to raise standards on certain key points, including interpretation of communications between the suspect and the lawyer in all phases of the proceedings, the right for the suspect to challenge the decision that there is no need for interpretation or translation, and also the right to complain on quality.
We secured the right to limit recourse to partial translation, so all essential material must be translated and oral exceptions must indeed be exceptions, and that the suspect should not be allowed to waive the right to translation without prior advice. Those are just some of the key points.
To sum up, I believe strongly in the European arrest warrant, but we need the road-map programme to strengthen citizens' rights and make it work better. Strengthening safeguards and defence rights is not at all about being soft on crime. It is about being tough on crime. Good efficient justice through high-quality decisions means catching more criminals, and cutting corners on costs is not best value since if you get a poor court decision or bad police practice, then people are going to appeal.
Cheap justice is no justice. I therefore commend this directive to you. I thank the Spanish Presidency, with whom we have a good process of negotiation as well as with the Commission, and I will deal in my summing-up with the plenary amendments being tabled.
Vice-President of the Commission. - Madam President, that is right. Procedural safeguards represent a top priority in the justice area for the coming years because we need those minimum standards for the rights of the defendants in criminal proceedings. They are indispensable to promote real mutual trust between the judicial authorities of different Member States. Without this trust, mutual recognition will never work properly.
Judges and prosecutors must be confident that, no matter where the proceedings take place in the Union, a common core of basic rights will be upheld. Citizens must be sure that minimum standards for procedural rights will enforce their trust in our justice system and also in the EU as an area of freedom and security and justice.
That is why I warmly welcome the agreement reached by the two co-legislators. I would like to give specific thanks to the rapporteur, Baroness Ludford, and the whole LIBE Committee for their excellent work on this file.
As Commissioner, I am pleased that many of the compromise solutions take inspiration from our March 2010 proposal. The proposal was meant to reach what Parliament has now reached, namely to ensure high standards for defendants and to avoid any risk of falling below the European Convention on Human Rights acquis. The directive, as it is now on the table, will increase the minimum standards. Consistent provision of interpretation throughout criminal proceedings and translation of essential documents will simply result in the right to a fair trial being upheld in a more systematic and streamlined way. I fully agree with the rapporteur that cheap justice is no justice and leads to more costs in the end as well as to a lack of trust from both judges and citizens.
I am also very glad that it was possible to have a very swift adoption of this directive. This is the first step on the road map which indicates that all institutions are living up to the pledge they made to treat this file as a matter of priority.
There is only one element with which I have to disagree, and that is the request by some Member States to extend the implementation period to 36 months. The Commission considers that three years is excessively long because none of the Member States submitted any evidence that the implementation of this piece of legislation would be very difficult. In addition, the Member States also knew that this legislation would be adopted and have already known this for several years.
Having said that, in a spirit of compromise, I will accept the solution. What I say now is very important for the future. On the understanding that this will not set a precedent for future road map measures - and I would like to underline this three times - I will say 'yes' this time but not again. I would also like to emphasise that the Commission will deploy all the necessary resources at its disposal to enforce the Member States' obligations concerning the timely and correct implementation of the decision. This is in accordance with the Lisbon Treaty and with the Stockholm Programme.
As you know, the Commission is already working on the subsequent road map measures. I will very shortly be putting forward a proposal on the right to information - the letter of rights. This will be presented in the coming week, so what we have initiated today will be work in progress.
I would like to begin by congratulating the rapporteur, Baroness Ludford, on all her efforts on this and thank her for the way in which she has worked with the shadow rapporteurs.
The existence of common standards is an essential condition for instilling mutual trust in Member States' legal systems. The right to a fair trial for suspects or defendants is a fundamental right enshrined in Article 47 of the Charter of Fundamental Rights of the European Union and in Article 6 of the European Convention for the Protection of Human Rights and Fundamental Freedoms. However, failing any suitable standards in terms of the defence process, there is the risk of creating imbalances between the instruments which the prosecution has available and the degree of protection afforded to the rights of suspects or defendants.
Efforts have been made to consolidate procedural rights in the European Union for a long time. The initial steps were taken in November 2000 when the Council, in accordance with the Tampere Conclusions, adopted a programme of measures to implement the principle of mutual recognition of decisions in criminal matters. This was followed by a proposal from the Commission on a framework decision for certain procedural rights in criminal proceedings in 2004. An agreement could not be reached and negotiations were abandoned in June 2007. Then came the road map from the Swedish Presidency in July 2009, which proposed a gradual approach to procedural rights. The Commission tabled a proposal in July 2009 and in December 2009, after the Treaty of Lisbon and the amended legal framework had come into force. Finally, we have the initiative from the 13 Member States.
Here we are now, after almost seven years, on the way to adopting the first measure featuring in the road map for procedural rights: the Directive on the rights to interpretation and translation in criminal proceedings. I wish to say how pleased I am with the outcome achieved following the negotiations between institutions. The text we are due on Wednesday to vote on makes significant improvements to the Member States' proposal.
I sincerely hope that the three-year implementation period is not going to set a precedent for the subsequent measures in the road map and that Member States will make every effort to apply all the provisions of the Directive as quickly as possible in a proper, consistent and fair manner.
Madam President, I am also satisfied with the conclusion of this work, and I thank Baroness Ludford particularly for the way that she has worked with all the shadow rapporteurs.
This is the first text under the ordinary legislative procedure in which Parliament has had a decisive voice regarding the draft directive put forward by the three Member States, and it is important that a British MEP was the rapporteur for this text.
As has already been mentioned, the Member States have used the prerogative granted by the Treaty of Lisbon on criminal judicial cooperation in order to put forward initiatives, but the lack of progress on procedural rights since 2004 was partially resolved by this first right on the road map put forward by the Swedish Presidency.
The way was open, and it was temporarily blocked by the election of the new Commission. In this case, the Commission also decided to put forward its own draft directive, which it was drawing up. Parliament made amendments to the Commission's work. This has therefore been an example of good institutional cooperation, so that no time is wasted and these primary procedural rights can be introduced more quickly.
This meant that the work could be sped up. We now hope, as the Commissioner has just said, that the remaining rights, the Charter of Rights, which is the second in the package of procedural guarantees, will be in Parliament as soon as possible. We also hope that the rest of the package will come soon, as it would be pointless for it to be delayed so that we could not complete it within a reasonable period.
As the other speakers have already said, the area of freedom, security and justice cannot be created if we do not begin with the principle of these procedural guarantees. How are we going to live in a safe, just and free area if Europeans can be arbitrarily detained and become suspects, if they do not have these procedural guarantees, these minimum standards in the Member States? In that case, what is the significance of the Europe that we want to build?
It is true, as other speakers have also said, that the threats of terrorism and organised crime require us to strengthen our security measures, and an example of this is the European arrest warrant. We are all aware, however, that if we do not have this Europe of justice and freedom we will not have designed the future that we want.
(The speaker agreed to answer a question asked under the 'blue card' procedure (Rule 149(8)))
Madam President, I should like to ask Mrs Romero whether it has occurred to her that citizens in countries with much higher standards of individual rights, for example, the United Kingdom, are subjected to the much lower standards of individual rights prevalent in other European countries under the European Arrest Warrant and the other European Justice directives.
Has that occurred to you?
(ES) Yes, the question is probably regarding the minimum standards that we are hoping to achieve for the Member States, but obviously every Member State can increase those standards, and that is of course your intention.
This means building Europe so that we can live in an area with the desired minimum standards for all Member States, but with the historical tradition of your country and of so many other countries that are part of Europe I am sure there is no doubt that those standards are going to increase even more.
Madam President, ladies and gentlemen, the security and law enforcement authorities are working ever closer together to improve the cross-border prosecution of crimes in order to protect the safety of citizens in the European Union. In this regard, I could mention the European Arrest Warrant, for example. In return, however, the fundamental rights of citizens accused of crimes are being left out of the legislation. Up to now, all attempts to secure the guarantees afforded by the rule of law in criminal proceedings throughout the EU have failed to achieve the requisite unanimity in the Council or to receive mutual recognition.
With the entry into force of the Treaty of Lisbon, we now have new opportunities for protecting the basic procedural rights of citizens in criminal proceedings. Now, for the first time, the European Parliament has the power of codecision, and only a qualified majority is now required in the Council.
As you know, we in the Group of the Alliance of Liberals and Democrats for Europe are in favour of protecting and continuing to extend citizens' rights. Therefore, we have also worked to ensure that, in future, all EU citizens will have the right to an interpreter and to a written translation if they are arrested by the police or brought before a court as an accused person in a Member State whose language they do not speak or understand.
It is vital not only that criminal proceedings be better coordinated across borders, but also that the rights of citizens in criminal investigations and proceedings - for example, the right to a fair trial - be adequately available to citizens throughout Europe.
Madam President, the question that Mrs Romero López was just asked was obviously very fundamentally important. This is precisely why we are seeking to establish minimum procedural standards to enable us to have confidence in other Member States where the extradition of someone suspected or accused of a crime, for example, is concerned.
I wish to thank the rapporteur for her excellent teamwork with all our shadow rapporteurs. Most important of all is that we now have a directive which must guarantee that everyone has the right to understand the authorities and the proceedings in a court of law and to be understood in such situations, which is one of the basic preconditions of the rule of law.
I would also thank the rapporteur for taking the trouble to find solutions to help us surmount certain problems that various Member States have owing to different judicial cultures. It is, of course, regrettable that it will be 36 months before the directive enters into force. Nevertheless, I think that we will have to accept this outcome, because in any case it is one which, in terms of its content, allows us to move forward.
(GA) Madam President, my attention was drawn to one important issue too late for me to table amendments in committee - a committee of which I am not a member. This relates to the languages which are covered by the directive.
We appreciate the reference to 'interpretation and translation ... in the native language of the suspected or accused person' in paragraph 10(e) of the agreed text. However, there is a danger that the provision 'or in any other language that he understands' could be used to limit the choice of languages and to force the accused or suspected individual to use a language which is not of his choosing, a language which could put him or her at a disadvantage when dealing with potentially complicated legal issues.
Can the Commissioner promise that this is not the case and that this directive also relates to minority languages?
Our amendments refer to various international and European instruments regarding the use of minority and regional languages. In particular, we refer to Article 21 of the Charter of Fundamental Rights, which includes, among other things, the principle of non-discrimination in relation to language choice.
We hope that the amendments will clarify this languages issue, that they will remove any doubt, and that they will be supported.
on behalf of the EFD Group. - Madam President, this directive is one of a series whose total effect is that every citizen and resident of the United Kingdom is subject to being carted off to jail in other European countries. Whether the country is Portugal, in the case of Garry Mann, or Hungary, in the case of two south-western constituents, there is simply not the same legal protection for the individual as pertains in the United Kingdom - whatever illusions have been pedalled in this Chamber.
Therefore this translation directive is a fig leaf. It is trying to stick plaster over the near-decapitation of Britain's hard-won liberties at the hand of the European Arrest Warrant. I would note that, even in its own terms, this directive is flawed. The decision as to what is relevant for translation lies largely with the prosecutor. Moreover, there is a chronic and absolute shortage of translators and interpreters, not least because the institutions of the European Union absorb so many.
Our distinguished colleague, Baroness Ludford, has characterised herself many times as a campaigner for human rights. I would ask her, therefore, just this once to put aside her obsession with a federal Europe and join our campaign to repeal the European Arrest Warrant. That is what matters.
(MT) The proposal we have before us this evening is a good one which deserves our support, since it grants more - rather than fewer - rights to European Union citizens. The Group of the European People's Party (Christian Democrats) will be voting in favour, but we will not be voting for the amendments which will be tabled, so as not to upset the delicate compromise which has been reached. During this speech I would, however, like to address the somewhat ambiguous situation which has arisen between the Council and the Commission with regard to the presentation of this legislative proposal. In fact, not one, but two proposals were tabled. Last December we had a legislative proposal by the Council of Ministers, and in March of this year the Commission presented another proposal about exactly the same subject. The question which arose before this Parliament concerns the ambiguous matter of which text we are we going to work on in this Parliament. In fact, I do not think this is the first time that something similar has happened, and nor will it be the last. In fact, we have to deal with another proposal from the Council of Ministers concerning the European Protection Order, while the European Commission has already declared its intention to present its own proposal. The Council is asking us to accept its proposal - I am referring to the proposal regarding the European Protection Order - while the Commission is asking us not to accept it. Those who drafted the Treaty, who empowered the Council to present its own legislative proposals, certainly never intended to create ambiguous situations of this sort, where two institutions argue about whose proposal should be accepted. In my view, in cases where the Commission intends to present a proposal, it should be allowed to do so, while the Council should refrain from presenting its own proposal. Otherwise, we would end up in situations characterised by ambiguity and bickering, which are best avoided.
Madam President, first of all I would like to thank Baroness Ludford for her excellent work on behalf of human rights.
I am now speaking on behalf of the European Free Alliance MEPs, representing regions and minorities. I stress that the directive also applies to non-official languages of the European Union. It means that the translation and interpretation referred to in the document should be guaranteed in regional and minority languages. For example, in those judicial districts in which the number of residents using regional or minority languages justifies it, the possibility of using such languages must be afforded. It is a pity that the European Charter for Regional or Minority Languages is not yet part of the acquis but I am sure that it will be one day, and that the use of such languages in criminal proceedings will be provided for to a greater extent, although by the EU alone.
(HU) Madam President, Commissioner, ladies and gentlemen, first of all allow me to congratulate the rapporteur on her perseverance, since a measure that has been under discussion for years appears at last, thanks to the Treaty of Lisbon, to be reaching fruition. It is the first of the five measures on the Council's roadmap to be realised. The directive is of fundamental importance, since at a time when we can live and move freely within the territory of the European Union, it is important for a citizen to be able to understand, in circumstances as difficult as the commencement of criminal proceedings, what is happening to him or her and be able to make himself or herself understood.
This initiative, arising from the context of the Stockholm Programme, is one of those that give concrete reality to the fundamental aims of the European Union. This is what lends EU law and Community efforts a sense that they are dealing with the actual lives of people, and renders the Stockholm Programme accessible to citizens. I unfailingly support the inclusion of the relevant provisions of the Charter of Fundamental Rights and of the Council of Europe's Convention on Human Rights. After Lisbon and on the verge of our accession to the Convention on Human Rights, this is only to be expected.
At the same time, I consider it important to draw attention to an essential issue that the report does not address. Citizens who belong to a national minority, often quite a large one, within a given Member State should have the same right to use their native language in criminal proceedings as citizens who find themselves by happenstance in that Member State. Moreover, it is precisely under this measure of EU law that that person will be able to use his or her native language.
This important legal advance should impel Member States to ensure that this principle is also fulfilled in the case of their own citizens who speak a national minority language. Consistency within the Union demands that in transposing EU law, regulations falling within the Member States' own sphere of competence, such as in this case the use of minority languages, should also be updated.
(PT) The fact that the Member States' governments could not agree put an end to the first attempt to introduce an EU legal measure to ensure greater uniformity in procedural guarantees throughout the Union.
This new, gradual approach starts with the right to translation and interpretation in criminal proceedings, and is the first of six planned measures on the road map. The right to a written translation of important procedural documents does not currently exist in all Member States. Even when it does exist, this right can vary considerably. The right to interpretation between suspects and their lawyers, for example, is not always guaranteed. This directive confers these rights on anyone suspected or accused of committing a criminal offence until the proceedings are closed.
I support the agreement reached in the trilogue. The compromises achieved respond to most of the concerns raised by Parliament and to those resulting from the Commission's proposal. I congratulate Commissioner Reding on having put forward a good proposal in the first place, and I congratulate Baroness Ludford, our rapporteur, on the compromises she was able to obtain on most points.
I particularly emphasise the written translation of documents essential to the proceedings and the guarantee that the level of protection should never be inferior to that laid down in the European Convention on Human Rights and Fundamental Freedoms and the Charter of Fundamental Rights of the European Union.
I hope the Member States will quickly implement what has been agreed and will not leave transposing this important directive until the last minute.
I was very pleased to hear Mrs Reding assure us that she is going to put forward more road map proposals straight away, and I would like to encourage her to do so. We have to make it clear that we are consistently building the Europe of justice, and not just the Europe of security and the Europe of freedom. Finally, I am pleased to see that all the Member States apart from Denmark will be covered by these rules, since both the United Kingdom and Ireland have exercised their right to opt in.
(DE) Madam President, Commissioner, I would like to offer my sincere thanks for the way you have spoken out so passionately in favour of the procedural rights and standards that will bring us ever closer towards an internal market for justice. I am very pleased that we have finally managed, thanks also to Mrs Antonescu, to eradicate the summary procedures from this area. It would have been very nice to lay down even more requirements for the translators, because what good is a translation if you cannot guarantee the quality of the translator? The implementation time of three years is, in my opinion, painful, but I do not think it will disadvantage those affected in any way, because they have the European Convention on Human Rights and the entire judicial service will also have to be changed. That is important for jurisprudence, too. I therefore thank you that it has gone so well. Thank you very much.
(DE) Madam President, this report represents progress for Europe. It is a good step towards creating a Europe of lawfulness. However, a great deal will depend on whether the framework decision will now actually be applied uniformly, as the uniform application of this framework decision is absolutely crucial. If there are differences in the minimum legal standard, it will not be possible to create trust in the relevant legal systems. We need to create trust.
Personally, I would like to say that I would have liked the administrative penalty procedure to have also been included, as it now means that a very important legal area is not covered. However, I am, of course, aware that this is an especially important and broad field. I hope that this aspect will also be satisfied soon during the implementation of the Stockholm Programme.
Madam President, the fundamental problem with the European Arrest Warrant is not inadequate translation services, but rather that it has rendered national courts completely powerless to protect their own citizens against unjust extradition in the first place.
My constituent Andrew Symeou has been held for 11 months awaiting trial in the Greek prison of Korydallos. Six more British citizens, including Daniel Bell and George Hollands, face extradition and remand in Korydallos.
The British court is not even allowed to consider the so-called evidence against them. In Korydallos, prisoners are kept four to a cell designed for one, the toilet is a hole in the corner, no toilet paper is supplied, drugs and violence are rife and the screams of rape victims can be heard at night.
The British Government should be ashamed of itself that, on the strength of a piece of paper, it is prepared to consign British citizens to what can only be described as a shithole.
Madam President, it is self-evidently right that people facing criminal proceedings should have interpretation and translation services, especially since the European Arrest Warrant allows people to be extradited for acts that are not even offences in their own country. However, this is one of the unspoken costs of large-scale migration - one that was not admitted at the time that it started.
(EL) Madam President, I too wish to take my turn in thanking the rapporteur for the very fruitful cooperation which we had. Many of us in the Committee on Civil Liberties, Justice and Home Affairs tabled amendments to this very important report and these amendments are now included in the final text.
In fact, the procedure was extremely difficult. However, the conclusions are fruitful. In fact, when we come to voting on this directive, we should all recognise that, within the framework of criminal proceedings, we are further consolidating protection for the rights of defendants who speak a different language.
However, the three years before us, within the framework of this road map for application, are time enough. We expect a great deal from the Commission in terms of application and tangible results following the transposition of this directive. We have great expectations. We hope that a great deal will change. However, what is important, as previous speakers rightly said, is that we do not leave everything to the last minute.
Vice-President of the Commission. - Madam President, may I thank all the Members of this House who have, in a very credible and strong way, supported the area of justice which we have started to build.
The European Treaty of Lisbon gives us the possibility now - by giving us the tools - to move forward step by step, putting in place the rights of the citizens, be it the rights of the convicted, or the rights of the victims. Everything is in the pipeline and will come quickly.
The question related to more proposals forming part of the road map: yes, after the right of interpretation, which I am sure the House will endorse tomorrow, there will be the right of information, the letter of rights which I will put on the table of this House before summer. That will then be followed by the right to legal advice and the right to communicate with people who are dear to the heart.
So you see we are going in a direction which aims to achieve the following: the same high level of rights for all EU citizens wherever they are, whatever their problem. It does not matter whether they are travelling for study, for business or for leisure: they should feel at home, and have the same rights as they have at home, wherever they find themselves in Europe.
One very important question which has been underlined by several members is the question of language. Article 2(1) and Article 3(1) state very clearly that the accused person who does not understand or speak the language of the criminal proceedings concerned has to be provided with interpretation and a translation of the documents. Now this implicitly means that the language into which the proceedings are translated is the language that this person understands. So in fact it does not concern only European Union languages or minority languages. It concerns the language of the person who is in front of a tribunal. I believe that this is only fair because we have to have fair proceedings in order to build the trust of the citizens in our justice system and also, and this is of the utmost importance, in order to ensure the mutual trust of the judges and the prosecutors in neighbouring countries' systems, which cannot be achieved unless we also have a comparable level of rights.
There was one question by Mr Busuttil and other Members about procedures - not about procedural rights, but about internal procedures - due to the coexistence of a Member State initiative and of a Commission proposal. Well I must say that in this case this really did not hamper in any way the swift adoption of a very high-quality and balanced legislative instrument.
Why did it happen? We are now in a very peculiar period. We are coming out of the third pillar and find ourselves in a normal codecision situation. I suppose that after some months we will have learned how best to utilise the tools which are at our disposal in order to reach the best solutions very swiftly. And when I say reaching the best solutions, I mean in the way we used to prepare such solutions: by having an impact assessment, by also having a call for people to come in and say what they think about our proposals. These are the normal proceedings which we are used to and which will guarantee in the end, via the codecision procedure and after having a public consultation and an impact assessment, that we achieve sound policy. Sound policy which then can be implemented at national level without creating more distortions than rights, as unfortunately has happened in the past.
But we are here with a new Treaty, we are here with a Charter of Fundamental Rights, we are going to become a party to the European Convention on Human Rights. I am very confident that, if we should meet together some years from now, we will say, yes, together we have constructed that area of justice and fundamental rights which our continent must become.
rapporteur. - Madam President, I would like very sincerely to thank my high-quality shadow rapporteurs for their help. I am pleased we are debating and voting this directive this week, still under the Spanish Presidency. It is historic, being the first criminal justice measure negotiated under codecision and the first EU fair trial law.
I strongly agree with Vice-President Reding about the three-year implementation period. It was very cheeky of Member States to slip this in unilaterally after we had reached a Council-Parliament deal. They will not get away with it again. I say to UKIP that there is no call to get nationalistic about the quality of justice. I am strongly critical of the lower UK standards that developed over the last decade like control orders, which are house arrest, and 20-day detention without charge. I hope the new government returns fully to the rule of law.
I am very pleased that my country and Ireland have exercised their opt-in to participate, so this directive will cover 26 countries. This directive is in the spirit of Magna Carta, habeas corpus and the Bill of Rights, whereas UKIP would let bank robbers and terrorists escape justice.
Turning to the amendments, Mrs de Brún explained the amendments on the rights to use European regional or minority languages. While having sympathy with their motivation, I have to oppose them because they do not in fact fit the directive. The test in the directive is one of comprehension and ability to express oneself, as Vice-President Reding said. It is not about the right to choose as such, so there has to be a procedure of verification of the person's ability to speak and understand and, if they do not accept the language offered, the option would be to challenge the decision. Member State national laws specifying minority language rights are unaffected, although in practice those rights are arguably increased in that if the speaker of a minority language is unable to understand the proceedings then the directive's rights apply equally to them.
I ask that the directive be passed unamended and quickly so that it gets on the statute book. I look forward to Commission proposals on the further road map measures - the first expected in about a fortnight - and I know that in the hands of our feisty champion, Vice-President Reding, they are in very good hands.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, Baroness Ludford has said in the past in these debates that somehow UKIP and I personally want to make life easier for gangsters and bank robbers on the Costa del Sol. She has mentioned that kind of thing again.
Baroness Ludford, can I ask you: do you actually have a figure for the number of criminals and bank robbers who have been returned to Britain from the Costa del Sol since the European Arrest Warrant has been in operation?
rapporteur. - Madam President, no, but I am sure I can research that and let Mr Batten know the figure.
In return, Mr Batten, can I ask a question of you who, like me, represents London? Hussain Osman, one of the attempted bombers in London in July 2005 escaped to Italy, no doubt hoping to disappear there. In the past, he might have languished for years without being brought back to court. He was brought back within six weeks. He was convicted and he is now serving a sentence under a terrorism conviction. You, I suppose, would have been happy that he would never have been brought back to trial.
The debate is closed.
The vote will take place on Wednesday 16 June 2010.
Written statements (Rule 149)
The proposal for a draft Framework Decision establishes fundamental obligations based on the European Convention on Human Rights and European Court case law. The right to interpretation and translation is essential for those who must defend themselves in a criminal trial and cannot speak the language of the proceeding. Moreover, under Article 6 of the Treaty, the Union respects the fundamental rights guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms, which upholds the right to a fair trial.
The text we are discussing today is a satisfactory and fully acceptable compromise. In the compromise solutions, the Presidency in fact safeguarded the essential points indicated by Member States with regard to costs arising from implementation of the directive and the transposition period. In the light of all this, I am pleased by the results achieved within the Council and European Parliament: interpretation must be offered in the mother tongue of the suspect or in a language known to the suspect, while translation will be offered only for the essential documents and the possibility of drawing up oral summaries of the main documents will be considered.
One of the aims of the European Union is to create a single area of justice with common rules, a high level of cooperation and at the same time procedural guarantees for the parties involved. Matters are even more sensitive when it comes to criminal trials where, due to the sensitivity of the subject and, in many cases, the severity of the crime and the penalty, it is necessary to have a high level of judicial certainty and ensure that rights are respected.
With the coming into force of the Treaty of Lisbon, the European Union must not only respect the European Convention on Human Rights (ECHR) but also use it as a basis for establishing laws at EU level that offer protection to suspects and defendants in accordance with the Charter of Fundamental Rights of the European Union.
In particular, with regard to the right to interpretation and translation, it is essential to guarantee all defendants the opportunity to be fully aware of all documents in the trial and to be able to understand and express themselves in their own language with a guarantee of being offered translation and interpretation. The opportunity for each citizen to have the same faculties and enjoy the same rights and guarantees as those they enjoy in their own country of origin is an essential requirement of the single area.
Irrespective of their merits, the free movement of persons, which is one of the European Union's greatest achievements, and continued immigration also have a darker side, which is the rise in the number of crimes being committed by foreign nationals. When the suspect is a foreign national, language barriers present a significant problem for conducting criminal proceedings efficiently. If court decisions are to be recognised without reservation by other Member States, minimum trial guarantees should be in force in each country. The right of the accused to be informed of the charge in his or her own language is undoubtedly a fundamental element in the right to a defence, without which no trial can be a fair one. The draft directive on interpretation and translation in criminal proceedings will, therefore, serve its purpose here, irrespective of whether adequate principles are already in force anyway in EU Member States. I am very pleased that, by way of a compromise between Parliament, the Council and the Commission, Parliament has finally given up the introduction of many unreasonable demands which could have paralysed criminal proceedings, particularly in more straightforward cases. I am convinced that the draft directive in its present form will serve to build trust between the justice systems of Member States, while also respecting their different legal traditions.